COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    §
  CHRISTOPHER NAPIER,                                               No. 08-18-00050-CR
                                                    §
                          Appellant,                                     Appeal from
                                                    §
  v.                                                                 243rd District Court
                                                    §
  THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                    §
                          Appellee.                                 (TC # 20170D04503)
                                                    §

                                             ORDER

       The Court has reviewed the reporter’s record of the guilty plea to determine whether the

record supports the trial court’s certification that the case is a plea bargain and Appellant has no

right to appeal. The reporter’s record does not include the exhibits admitted during the guilty plea,

and the court reporter has informed the Court that the exhibits were filed with the District Clerk.

The clerk’s record includes State’s Exhibit 1 (the plea papers) filed on February 21, 2018 at 2:47

p.m., but the terms of the plea bargain set forth in State’s Exhibit 1 do not comport with the terms

of the plea bargain announced during the guilty plea. The Court requests that the parties file letter

briefs addressing whether the record supports the trial court’s certification that Appellant does not

have a right to appeal. The parties should specifically address whether Appellant waived his right

to appeal as part of the final plea bargain accepted by the trial court. Appellant’s letter brief is due
to be filed no later than June 21, 2018. The State’s letter brief is due to be filed ten days after

Appellant’s letter brief is filed.

        IT IS SO ORDERED THIS 14TH DAY OF JUNE, 2018.


                                         PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.